

Exhibit 10.1


STOCK EXCHANGE AGREEMENT


STOCK EXCHANGE AGREEMENT (the "Agreement") made this 14th day of September,
2016, by and among Liberated Energy, Inc., a Nevada corporation whose principal
office is located at 15 Elvis Boulevard, Chester, New York 10918 ("LIBE"); Brian
P. Conway, an individual, whose address is the same as LIBE ("PRINCIPAL LIBE
SHAREHOLDER"); and Ron Knori ("SELLER); who is the owner of all of the
Membership Interests of EcoCab Portland, LLC, an Oregon Limited Liability
Company ("EPLLC"), who has executed a subscription agreement which will be
appended hereto at closing.


R E C I T A L S


A.              ECPLLC is engaged in the business of operating a taxi service in
Portland, Oregon.


B.              SELLER owns the entire issued and outstanding membership
interests of ECPLLC (the "ECPLLC Membership Interest").


C.              LIBE is a publicly traded company engaged in the business of
developing and marketing alternative energy source products.


D.              LIBE is authorized to issue up to 10,000,000,000 shares of
Common Stock and there are 2,588,330 shares of Common Stock outstanding after
completing a 1-for-3,500 reverse stock split. All reference to shares of LIBE
Common Stock herein, is post 1-for-3,500 reverse stock split. LIBE is authorized
to issue up to 10,000,000 shares of Series A Preferred Stock all of which are
issued and outstanding and are owned by PRINCIPAL LIBE SHAREHOLDER. Each
share of Series A Preferred Stock has 10,000 votes.


E.            LIBE desires to acquire one hundred percent (100%) of the ECPLLC
Membership Interest in consideration for which LIBE shall issue to SELLER
25,553,000 restricted shares of LIBE Common Stock (the "Restricted Common
Shares" and PRINCIPAL LIBE SHAREHOLDER will transfer to SELLER all of the issued
and outstanding shares of Series A Preferred Stock (the "Exchange"). It is the
intention of the parties this transaction be tax free and at closing SELLER
shall own collectively at least 80% of the total outstanding shares of LIBE
common stock and SELLER will own 100% of LIBE's authorized preferred stock.




AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.


ARTICLE I


ACQUISITION OF ECPLLC COMMON SHARES BY LIBE


1.1            Acquisition of ECPLLC.  In the manner and subject to the terms
and conditions set forth herein, LIBE shall acquire from SELLER, one hundred
percent (100%) of the issued and outstanding ECPLLC Membership Interest.


1.2            Effective Date.  If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set forth herein (the
"Exchange") shall become effective on the Closing Date as defined herein.




1.3            Consideration


(a)            In consideration of SELLER transferring 100% of the issued and
outstanding ECPLLC Membership Interest to LIBE, LIBE will issue to SELLER the
Restricted Common Shares and PRINCIPAL LIBE SHAREHOLDER will transfer all of the
issued and outstanding shares of LIBE Series A Preferred Stock to SELLER (the
"Seller Consideration Shares").
 
-1-

--------------------------------------------------------------------------------





(b)            If the outstanding shares of LIBE Common Stock are changed into a
different number or class of shares by reason of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification, recapitalization, or other similar transaction, then
the number of shares of Common Stock referenced in Section 1.3(a), above, shall
be appropriately adjusted.


1.4           Effect of Stock Exchange.  As of the Closing Date, all of the
following shall occur:


(a)            The Articles of Incorporation of LIBE and the Articles of
Organization of ECPLLC, as in effect on the Effective Date, shall continue in
effect without change or amendment.


(b)            The Bylaws of LIBE and the Operation Agreement of ECPLLC, as in
effect on the Closing Date, shall continue in effect without change or
amendment.


(c)            Upon the Closing Date, the current directors will resign as
members of the board of directors of LIBE, and Ron Knori, Brian Honeyman, and
Paul Bernal will be appointed to the board of directors of LIBE. Further, the
current officers of LIBE will resign and Ron Knori will be appointed president
and chief executive officer and Brian Honeyman will be appointed secretary.


1.5            Disclosure Schedules.  Simultaneously with the execution of this
Agreement: (a) LIBE shall deliver a schedule relating to LIBE which, along with
the reports of LIBE filed with the Securities and Exchange Commission, shall be
referred to as the "LIBE Disclosure Schedule", and (b) SELLER and ECPLLC shall
deliver a schedule relating to SELLER and ECPLLC (the "ECPLLC Disclosure
Schedule") and collectively with the LIBE Disclosure Schedule, the "Disclosure
Schedules" setting forth the matters required to be set forth in the Disclosure
Schedules as described elsewhere in this Agreement. The Disclosure Schedules
shall be deemed to be part of this Agreement.


1.6            Further Action.  From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the ECPLLC shares of Common Stock and
LIBE Shares.


ARTICLE II


CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL


LIBE, SELLER and ECPLLC covenant that between the date hereof and the Closing
Date (as hereinafter defined):


2.1            Access.  The parties hereto shall afford all other parties to
this Agreement, and their legal counsels, accountants and other representatives,
throughout the period prior to the Closing Date, full access, during normal
business hours, to (a) all of the books, records, documents and correspondence
of and records, and (b) the respective parties' properties in order to conduct
inspections to determine that the party are operating in material compliance
with all applicable federal, state and local and foreign statutes, rules and
regulations. Any such investigation or inspection by a party shall not be deemed
a waiver of, or otherwise limit, the representations, warranties and covenants
contained herein.


2.2            Conduct of Business.  During the period from the date hereof to
the Closing Date, the business of each party shall be operated by in the usual
and ordinary course of such business and in material compliance with the terms
of this Agreement. Without limiting the generality of the foregoing:


(a)            Each party shall each use its reasonable effort to (i) maintain
available services (ii) complete or maintain all existing material arrangements;
(iii) maintain the integrity of all confidential information; and (iv) comply in
all material respects with all applicable laws; and,


(b)            Except as contemplated by this Agreement, LIBE and ECPLLC shall
not (i) sell, lease, assign, transfer or otherwise dispose of any of their
material assets or property including cash; (ii) agree to assume, guarantee,
endorse or in any way become responsible or liable for, directly or indirectly,
any material contingent obligation; make any material capital expenditures;
(iii) enter into any transaction concerning a merger or consolidation other than
with the other party hereto or liquidate or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, lease, transfer or




 
-2-

--------------------------------------------------------------------------------





otherwise dispose of, in one transaction or a series of related transactions,
all or a substantial part of its property, business, or assets, or stock or
securities convertible into stock of any subsidiary, or make any material change
in the present method of conducting business; (iv) declare or pay any dividends
or make any other distribution (whether in cash or property) on any shares of
its capital stock or purchase, redeem, retire or otherwise acquire for value any
shares of its capital stock or warrants or options whether now or hereafter
outstanding; (v) make or suffer to exist any advances or loans to, or
investments in any person, firm, corporation or other business entity not a
party to this Agreement; (vi) enter into any new material agreement or be or
become liable under any new material agreement, for the lease, hire or use of
any real or personal property; (vii) create, incur, assume or suffer to exist,
any mortgage, pledge, lien, charge, security interest or encumbrance of any kind
upon any of its property or assets, income or profits, whether now owned or
hereafter acquired; or (viii) agree to do any of the foregoing.


2.3            Exclusivity.  LIBE and ECPLLC and their officers, directors,
representatives and agents, from the date hereof, until the Closing Date (unless
this Agreement shall be earlier terminated as hereinafter provided), shall not
hold discussions with any person or entity, other than LIBE, SELLER and ECPLLC
or their respective agents concerning the Exchange, nor solicit, negotiate or
entertain any inquiries, proposals or offers to purchase the business of LIBE or
ECPLLC, nor the shares of capital stock of LIBE or the ECPLLC Membership
Interest from any person other than LIBE, SELLER and ECPLLC, nor, except in
connection with the normal operation of LIBE's and ECPLLC's respective business,
or as required by law, or as authorized in writing by LIBE, SELLER and ECPLLC to
disclose any confidential information concerning LIBE, SELLER or ECPLLC to any
person other than SELLER, ECPLLC and SELLER's and ECPLLC's representatives or
agents.


2.4            Board and Shareholder Approval.  The Board of Directors of LIBE
has determined that the Exchange is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Exchange. Shareholders of LIBE will not vote or approve of the transaction
contemplated by this agreement. This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
LIBE, the valid and binding obligation of LIBE, enforceable in accordance with
their respective terms.




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF LIBE AND PRINCIPAL LIBE SHAREHOLDER


Except as set forth in the LIBE Disclosure Schedule, (which incorporates all the
reports of LIBE filed with the United States Securities and Exchange Commission)
LIBE and PRINCIPAL LIBE SHAREHOLDER, jointly and severally represent and warrant
to SELLER and ECPLLC as follows:


3.1            Organization and Standing.  LIBE is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
LIBE has all requisite corporate power to carry on its business as it is now
being conducted and is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification is
necessary under applicable law except where the failure to qualify (individually
or in the aggregate) will not have any material adverse effect on the business
or prospects of LIBE. The copies of the Articles of Incorporation and Bylaws of
LIBE, as amended to date, which have been delivered to SELLER and ECPLLC, are
true and complete copies of these documents as now in effect.


3.2           Capitalization.


(a)            The number of shares of capital stock which are issued and
outstanding are set forth in Recital D. All of such shares of capital stock that
are issued and outstanding are duly authorized, validly issued and outstanding,
fully paid and non-assessable, and were not issued in violation of the
preemptive rights of any person. Other than as set forth in the LIBE Disclosure
Schedule and Recital D, there are no subscriptions, warrants, rights or calls or
other commitments or agreements to which LIBE is a party or by which it is
bound, pursuant to which LIBE is or may be required to issue or deliver
securities of any class. Other than as set forth in the LIBE Disclosure Schedule
and Recital D, there are no outstanding securities convertible or exchangeable,
actually or contingently, into Common Stock or any other securities of LIBE.


(b)            To LIBE'S knowledge, all outstanding shares of LIBE capital stock
have been issued and




 
-3-

--------------------------------------------------------------------------------





granted in compliance with all applicable securities laws and other applicable
legal requirements.


(c)            LIBE has good and marketable title to all of the LIBE Shares,
free and clear of all liens, claims and encumbrances of any third persons.


3.3            Subsidiaries.  LIBE does not own any subsidiary corporations.


3.4            Authority.  LIBE's Board of Directors has determined that the
Exchange is fair to and in the best interests of LIBE's stockholders. The
execution, delivery and performance by LIBE of this Agreement (including the
contemplated issuance of the Seller Consideration Shares) have been duly
authorized by all necessary action on the part of LIBE. LIBE has the absolute
and unrestricted right, power and authority to perform its obligations under
this Agreement. This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by LIBE in
accordance herewith, the valid and binding obligations of LIBE, enforceable in
accordance with their respective terms.


3.5            Assets.  Assets of LIBE are set forth in the LIBE Disclosure
Schedule.


3.6            Contracts and Other Commitments.  Except as set forth in the LIBE
Disclosure Schedule, LIBE is not a party to any contracts or agreements.


3.7            Litigation.  There is no claim, action, proceeding, or
investigation pending or, to its knowledge, threatened against or affecting LIBE
before or by any court, arbitrator or governmental agency or authority which, in
its reasonable judgment, could have a material adverse effect on the operations
or prospects of LIBE. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against LIBE or
asserted against LIBE that has not been paid.


3.8            Taxes.  For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Taxes") shall mean any federal, state, local or foreign
income, alternative or add-on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.



(a) LIBE has duly filed and paid all Taxes.




(b) LIBE is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and, to the knowledge of LIBE, no claim
for assessment or collection of any Tax related to LIBE has been asserted
against LIBE that has not been paid. There are no Tax liens upon the assets of
LIBE. There is no valid basis, to LIBE's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to LIBE by any governmental authority.



3.9            Compliance with Laws and Regulations.  LIBE has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of LIBE is conducted or
to which LIBE is subject, including all requisite filings with the SEC. LIBE has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.


3.10        Hazardous Materials.  To the knowledge of LIBE, LIBE has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materials." As used herein, the term "Hazardous Materials" means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§
9601(14), 9602.


3.11        No Breaches.  The making and performance of this Agreement will not
(i) conflict with or violate the




 
-4-

--------------------------------------------------------------------------------





Articles of Incorporation or the Bylaws of LIBE, (ii) violate any laws,
ordinances, rules, or regulations, or any order, writ, injunction or decree to
which LIBE is a party or by which LIBE or any of its businesses, or operations
may be bound or affected or (iii) result in any breach or termination of, or
constitute a default under, or constitute an event which, with notice or lapse
of time, or both, would become a default under, or result in the creation of any
encumbrance upon any material asset of LIBE under, or create any rights of
termination, cancellation or acceleration in any person under, any contract.


3.12        Employees.  LIBE has does not have any employees that are
represented by any labor union or collective bargaining unit. Nor does LIBE have
any employment agreements or compensation plans which are in effect with anyone.


3.13        Financial Statements.  Year-end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov, and at Section 3.13 of the LIB Disclosure Schedule LIBE has
attached a true and accurate balance sheet of LIBE as of the date hereof
(collectively, the "Financial Statements"). The Financial Statements present
fairly, in all material respects, the financial position on the dates thereof
and results of operations of LIBE for the periods indicated, prepared in
accordance with generally accepted accounting principles ("GAAP"), consistently
applied.


3.14        Absence of Certain Changes or Events.  Except as set forth in the
LIBE Disclosure Schedule, since June 30, 2016, (the "Balance Sheet Dates"),
there has not been:


(a)            any material adverse change in the financial condition,
properties, assets, liabilities or business of LIBE;


(b)            any material damage, destruction or loss of any material
properties of LIBE, whether or not covered by insurance;


(c)            any material adverse change in the manner in which the business
of LIBE and has been conducted;


(d)            any material adverse change in the treatment and protection of
trade secrets or other confidential information of LIBE; and,


(e)            any occurrence not included in paragraphs (a) through (d) of this
Section 3.14 which has resulted, or which LIBE has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
LIBE.


3.15        Government Licenses, Permits, Authorizations.  LIBE has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Licenses and Permits"). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
LIBE, threatened.


3.16        Employee Benefit Plans.


(a)            LIBE has no bonus, material deferred compensation, material
incentive compensation, stock purchase, stock option, severance pay, termination
pay, hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.


(b)            LIBE has not maintained, sponsored or contributed to, any
employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")) or any similar
pension benefit plan under the laws of any foreign jurisdiction.


(c)            Except as set forth in the LIBE Disclosure Schedule, neither the
execution, delivery or performance of this Agreement, nor the consummation of
the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of LIBE, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.




 
-5-

--------------------------------------------------------------------------------





3.17        Business Locations.  Other than as set forth in the LIBE Disclosure
Schedule, LIBE does not own or lease any real or personal property in any state
or country.


3.18        Intellectual Property.  LIBE owns the intellectual property set for
in the LIBE Disclosure Schedule. LIBE is not currently in receipt of any notice
of any violation or infringements of, and is not knowingly violating or
infringing, or to the best of its knowledge has not violated or infringed the
rights of others in any trademark, trade name, service mark, copyright, patent,
trade secret, know-how or other intangible assets.


3.19        Governmental Approvals.  Except as set forth in the LIBE Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by LIBE with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with LIBE's execution, delivery and performance of this
Agreement. Except as set forth in the LIBE Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of LIBE to
enable LIBE to enter into and carry out the terms of this Agreement.


3.20        Transactions with Affiliates.  Except as set forth in the LIBE
Disclosure Schedule, LIBE is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from LIBE; nor are there any transactions
of a continuing nature between LIBE and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of LIBE for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term (i) "Affiliate" shall mean any person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified. As used in the foregoing definition,
the term (ii) "control" shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(iii) "person" shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other politic al
subdivision, or any agency or bureau of any of them) or other entity.


3.21        No Distributions.  LIBE has not made nor has any intention of making
any distribution or payment to any of its shareholders with respect to any of
its securities except in accordance with the terms of this Agreement.


3.22        Liabilities.  LIBE has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise ("Liabilities"), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the LIBE Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
LIBE, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and LIBE Disclosure Schedule.


3.23        Accounts Receivable.  LIBE has no accounts receivables other than as
disclosed in the LIBE Disclosure Schedule.


3.24        Insurance.  LIBE has no insurance policies in effect.


3.25        Contracts and Other Commitments.  Schedule 3.25 of the LIBE
Disclosure Schedule consists of a true and complete list of all material
contracts, agreements, commitments and other instruments (whether oral or
written) to which LIBE is a party. LIBE has filed a copy of each such contract
with the SEC. All such contracts are valid and binding upon LIBE and are in full
force and effect and are enforceable in accordance with their respective terms.
No such contracts are in breach, and no event has occurred which, with the lapse
of time or action by a third party, could result in a material default under the
terms thereof. To LIBE'S knowledge, no stockholder of ECPLLC has received any
payment from any contracting party in connection with or as an inducement for
causing LIBE to enter into any such contract.


3.26        No Omissions or Untrue Statements.  No representation or warranty
made by LIBE or PRINCIPAL LIBE SHAREHOLDER to SELLER or ECPLLC in this Agreement
contains any untrue statement of a material fact or omits or will omit to state
a material fact necessary to make the statements contained herein or therein not
misleading.




 
-6-

--------------------------------------------------------------------------------





ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the ECPLLC Disclosure Schedule, SELLER and ECPLLC jointly
and severally represent and warrant to LIBE and PRINCIPAL LIBE SHAREHOLDER as
follows:


4.1            Organization and Standing of ECPLLC.  ECPLLC is a limited
liability company, duly organized, validly existing and in good standing under
the laws of Oregon, and has the power to carry on its business as now conducted
and to own its assets and is duly qualified to transact business as a limited
liability corporation in each state where such qualification is necessary except
where the failure to qualify will not have a material adverse effect on the
business or prospects of ECPLLC.


4.2            Authority.  The Managing Member and SELLER have approved this
Agreement as evidenced by their respective signatures to this Agreement.


4.3            No Conflict.  The making and performance of this Agreement will
not (i) conflict with the Articles of Organization or the Operating Agreement of
ECPLLC, (ii) violate any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which ECPLLC is a party or by which ECPLLC or any
of its material assets, business, or operations may be bound or affected or
(iii) result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any material
asset of ECPLLC, or create any rights of termination, cancellation, or
acceleration in any person under any material agreement, arrangement, or
commitment.


4.4            Properties.  Except as set forth in the ECPLLC Disclosure
Schedule, SELLER has good and marketable title to the entire ECPLLC Membership
Interest, free and clear of all liens, claims and encumbrances of third persons
whatsoever, and ECPLLC has good and marketable title to all of the assets and
properties which it purports to own as reflected on the balance sheet included
in the ECPLLC Financial Statements (as hereinafter defined), or thereafter
acquired.


4.5            Capitalization of ECPLLC.  All of the Membership Interest are
owned by SELLER, and there are no ownership interests of ECPLLC outstanding
other than the Membership Interest. The Articles of Organization of ECPLLC do
not limit the number of ownership interests that can be issued. The ECPLLC
Membership Interest was duly authorized and is validly issued, fully paid, and
non-assessable. As of the date hereof, there were no outstanding options,
warrants or rights of conversion or other rights, agreements, arrangements or
commitments relating to the securities of ECPLLC or obligating ECPLLC to issue
or sell any ECPLLC ownership interest, other than as listed on Schedule 4.5 of
the ECPLCC Disclosure Schedule. To SELLER's knowledge, the ECPLLC Membership
Interest was issued and granted in compliance with all applicable legal
requirements.


4.6            Governmental Approval; Consents.  No authorization, license,
permit, franchise, approval, order or consent of, and no registration,
declaration or filing by SELLER or ECPLLC with any governmental authority,
domestic or foreign, federal, state or local, is required in connection with
SELLER's OR ECPLLC's execution, delivery and performance of this Agreement.
Except as set forth in the ECPLLC Disclosure Schedule, no consents of any other
parties are required to be received by or on the part of SELLER or ECPLLC to
enable SELLER and ECPLLC to enter into and carry out this Agreement.


4.7            Adverse Developments.  Since June 30, 2016, there have been no
material adverse changes in the assets, liabilities, properties, operations or
financial condition of ECPLLC, and no event has occurred other than in the
ordinary and usual course of business or as set forth in the ECPLLC Financial
Statements which could be reasonably expected to have a materially adverse
effect upon ECPLLC.


4.8            Taxes.  ECPLLC has duly filed all required tax returns. All such
returns were, when filed, and to SELLER's knowledge, were accurate and complete
in all material respects and were prepared in conformity with applicable laws
and regulations. ECPLLC has paid in full all taxes through June 30, 2016. ECPLLC
is not a party to any pending action or proceeding by any governmental authority
for the assessment of any tax, and, to the knowledge of ECPLLC, no claim for
assessment or collection of any tax has been asserted against ECPLLC that have
not been paid. There are no tax liens upon the assets of ECPLLC. There is no
valid basis, to ECPLLC 's knowledge, for any assessment, deficiency, notice,




 
-7-

--------------------------------------------------------------------------------





30-day letter or similar intention to assess any tax to be issued to ECPLLC by
any governmental authority.


4.9            Litigation.  Except as set forth on the ECPLLC Disclosure
Schedule, there is no material claim, action, proceeding, or investigation
pending or, to their knowledge, threatened against or affecting SELLER or ECPLLC
before or by any court, arbitrator or governmental agency or authority. There
are no material decrees, injunctions or orders of any court, governmental
department, agency or arbitration outstanding against SELLER or ECPLLC.


4.10        Compliance with Laws and Regulations.  ECPLLC has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all jurisdictions in
which its operations are currently conducted or to which it is currently
subject.


4.11        Governmental Licenses, Permits and Authorizations.  ECPLLC has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12        Liabilities.  ECPLLC has no material direct or indirect Liabilities,
as that term is defined in Section 3.22 ("ECPLLC Liabilities"), whether or not
of a kind required by generally accepted accounting principles to be set forth
on a financial statement, other than (i) ECPLLC Liabilities fully and adequately
reflected or reserved against on the ECPLLC Balance Sheet, (ii) ECPLLC
Liabilities incurred in the ordinary course of the business of ECPLLC, and (iii)
ECPLLC Liabilities otherwise disclosed in this Agreement, including the Exhibits
hereto.


4.13        SELLER's Representations Regarding LIBE Shares.


(a)            SELLER acknowledges that LIBE has limited assets and business and
that the LIBE Shares are speculative and involve a high degree of risk,
including among many other risks that the LIBE Shares will be restricted as
elsewhere described in this Agreement and will not be transferable unless first
registered under the Securities Act of 1933, as amended ("Act"), or pursuant to
an exemption from the Act's registration requirements.


(b)            SELLER has access on EDGAR to all of LIBE's reports filed with
the SEC and SELLER have had an opportunity to ask questions of and receive
answers from LIBE regarding its business, assets, results of operations,
financial condition and plan of operation and the terms and conditions of the
issuance of the LIBE Shares.


(c)            SELLER is an "accredited investor" as that term is defined in
Regulation 501 of the Securities Act of 1933, as amended and are each acquiring
the LIBE Shares for his own account, and not for the account of any other person
other than for the benefit of SELLER, and SELLER has no current intent to make
any resale, pledge, hypothecation, distribution or public offering of the LIBE
Shares except as permitted by applicable law.


(d)            SELLER, acting with the assistance of counsel and other
professional advisers, possess such knowledge and experience in financial, tax
and business matters as to enable him to utilize the information made available
by LIBE, to evaluate the merits and risks of acquiring the LIBE Shares and to
make an informed investment decision with respect thereto.


(e)            SELLER was not solicited by LIBE or anyone on LIBE's behalf to
enter into any transaction by any form of general solicitation or general
advertising, as those terms are defined in Regulation D of the Securities Act of
1933, as amended.


4.14        Contracts and Other Commitments.  Schedule 4.14 of the ECPLLC
Disclosure Schedule consists of a true and complete list of all material
contracts, agreements, commitments and other instruments (whether oral or
written) to which ECPLLC is a party. ECPLLC has made or will make available to
LIBE a copy of each such contract. All such contracts are valid and binding upon
ECPLLC and are in full force and effect and are enforceable in accordance with
their respective terms. No such contracts are in breach, and no event has
occurred which, with the lapse of time or action by a third party, could result
in a material default under the terms thereof. To ECPLLC's knowledge, no
stockholder of ECPLLC has received any payment from any contracting party in
connection with or as an inducement for causing ECPLLC to enter into any such
contract.


 
-8-

--------------------------------------------------------------------------------





4.15        Absence of Certain Changes or Events.  Except as set forth in the
ECPLLC Disclosure Schedule, since June 30, 2016, (the "Balance Sheet Date"),
there has not been:


(a)            any material adverse change in the financial condition,
properties, assets, liabilities or business of ECPLLC;


(b)            any material damage, destruction or loss of any material
properties of ECPLLC, whether or not covered by insurance;


(c)            any material adverse change in the manner in which the business
of ECPLLC and has been conducted;


(d)            any material adverse change in the treatment and protection of
trade secrets or other confidential information of ECPLLC; and


(e)            any occurrence not included in paragraphs (a) through (d) of this
Section 4.15 which has resulted, or which ECPLLC has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
ECPLLC.


4.16        Financial Statements.  At closing, the ECPLLC Disclosure Schedule
will contain unaudited financial statements for the year ending December 31,
2015 and unaudited financial statements at September 30, 2016 (collectively the
"Financial Statements"). EOCO was organized in the State of Oregon on September
18, 2014. The ECPLLC Financial Statements present fairly, in all material
respects, the financial position on the dates thereof and results of operations
of ECPLLC for the periods indicated, prepared in accordance with GAAP,
consistently applied. There are no assets of ECPLLC the value of which is
materially overstated in said balance sheets.


4.17        ECPLLC Motor Vehicles.  Schedule 4.17 of the ECPLLC Disclosure
Schedule sets forth a complete and correct list and summary description of all
motor vehicles owned by ECPLLC or in which ECPLLC has a beneficial interest.
Except as otherwise set forth in Schedule 4.17 all such motor vehicles are owed
by ECPLLC.  ECPLLC is not currently in receipt of any notice of any violation
from any regulatory agency.


4.18        Subsidiaries.  ECPLLC owns no subsidiaries nor does it own or have
an interest in any other corporation, partnership, joint venture or other
entity.


4.19        Hazardous Materials.  To the knowledge of ECPLLC, ECPLLC has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materials." As used herein, the term "Hazardous Materials" means any substance
now or hereafter designated which is found to be toxic or harmful to humans or
the environment when present in certain amounts or quantities.


4.20        Employees.  ECPLLC has no employees that are represented by any
labor union or collective bargaining unit.


4.21        Employee Benefit Plans.  The ECPLLC Disclosure Schedule identifies
each salary, bonus, material deferred compensation, material incentive
compensation, stock purchase, stock option, severance pay, termination pay,
hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan, program or material agreement.


4.22        Business Locations.  ECPLC rents offices and dispatch center in
Portland, Oregon. ECPLLC does not own or lease any real or personal property in
any other location.


4.23        Insurance.  Except as set forth in Schedule 4.23 of the ECPLLC
Disclosure Schedule, ECPLLC has no insurance policies in effect.


4.24        No Omission or Untrue Statement.  No representation or warranty made
by SELLER or ECPLLC to LIBE or PRINCIPAL LIBE SHAREHOLDER in this Agreement
contains any untrue statement of a material fact or omits




 
-9-

--------------------------------------------------------------------------------





or will omit to state a material fact necessary to make the statements contained
herein or therein not misleading.




ARTICLE V


CLOSING


5.1            Closing.  The Exchange shall be completed on the first business
day after the day on which the last of the conditions contained in this Article
V is fulfilled or waived (the "Closing Date"); provided, however, that in no
event shall the Closing occur later than October 31, 2016, unless otherwise
agreed to by the parties in writing. The Closing shall take place as the parties
may agree. At the Closing, PRINCIPAL LIBE SHAREHOLDER, LIBE, SELLER and ECPLLC
shall make the deliveries contemplated by this Agreement, and in accordance with
the terms of this Agreement.


5.2            LIBE's and PRINCIPAL LIBE SHARHOLDER'S Closing Deliveries.  At
the Closing, in addition to documents referred elsewhere, LIBE and PRINCIPAL
LIBE SHAREHOLDER shall cause to be delivered to SELLER:


(a)            a certificate, dated as of the Closing Date, executed by the
President or Chief Executive Officer of LIBE, to the effect that the
representations and warranties contained in this Agreement are true and correct
in all material respects at and as of the Closing Date and that LIBE has
complied with or performed in all material respects all terms, covenants and
conditions to be complied with or performed by LIBE on or prior to the Closing
Date;


(b)            certificates representing the Restricted Common Shares and
10,000,000 shares of Series A Preferred Stock;


(c)            certified resolution of the Board of Directors and shareholders
authorizing and approving the transactions set forth herein;


(d)            proof that all of the outstanding liabilities of LIBE have been
paid in full; and, (e)  such other documents as SELLER or their counsel may
reasonably require.


5.3            ECPLLC's Closing Deliveries.  At the Closing, in addition to
documents referred to elsewhere, SELLER shall deliver to LIBE:


(a)            a certificate of SELLER dated as of the Closing Date that the
representations and warranties of SELLER contained in this Agreement are true
and correct in all material respects and that SELLER have complied with or
performed in all material respects all terms, covenants, and conditions to be
complied with or performed by SELLER on or prior to the Closing Date;


(b)            an Assignment, duly endorsed, assigning the ECPLLC Membership
Interest to Libe;


(c)            such other documents as LIBE or its counsel may reasonably
require.




ARTICLE VI


CONDITIONS TO OBLIGATIONS OF LIBE


The obligation of LIBE to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1            Compliance by SELLER and ECPLLC.  SELLER and ECPLLC shall have
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with in all
material respects by SELLER and ECPLLC prior to or on the Closing Date.


6.2            Accuracy of SELLER's and ECPLLC Representations.  SELLER's and
ECPLLC's representations and warranties contained in this Agreement (including
the Disclosure Schedule) or any schedule, certificate, or other




 
-10-

--------------------------------------------------------------------------------





instrument delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for such changes permitted by
this Agreement) and shall be deemed to be made again as of the Closing Date.


6.3            Documents.  All documents and instruments required hereunder to
be delivered by SELLER and ECPLLC to LIBE at the Closing shall be delivered in
form and substance reasonably satisfactory to LIBE and its counsel.


6.4            Litigation.  No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to ECPLLC's knowledge, be threatened.


6.5            Material Adverse Change.  Except for operations in the ordinary
course of business, no material adverse change shall have occurred subsequent to
June 30, 2016 in the financial position, results of operations, assets, or
liabilities of ECPLLC, nor shall any event or circumstance have occurred which
would result in a material adverse change in the financial position, results of
operations, assets, or liabilities of ECPLLC.


6.6            Approval by ECPLLC.  The Managing Member and owners of ECPLLC
shall have approved in writing this Agreement and the transactions contemplated
hereby.


6.7            Satisfaction with Due Diligence.  LIBE shall have been satisfied
with its due diligence review of ECPLLC and its operations.


6.8            Regulatory Compliance.  ECPLLC shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


6.9            Ownership Maintenance.  At Closing Principal LIBE Shareholder
will own 11% of the total outstanding common shares of LIBE. If at any time
within six months after the Closing Date, LIBE issues additional shares of
common stock other than Permitted Issuances, Principal LIBE Shareholder will be
issued additional shares of common stock in order to maintain his ownership at
11% of the total outstanding shares of common stock of LIBE as such percentage
is reduced by Permitted Issuances or by sales of stock by the Principal LIBE
Shareholder. "Permitted Issuances" means (1) any shares issued in connection
with capital formation in an arm's length transaction, (2) employee stock
options or warrants issued to service providers, or (3) shares of LIBE common
stock or LIBE Convertible Notes issued in exchange for convertible notes of
EPCLLC outstanding as of the Closing Date.










 
-11-

--------------------------------------------------------------------------------





ARTICLE VII


CONDITIONS TO SELLER's AND ECPLLC's OBLIGATIONS




The obligation of SELLER and ECPLLC to consummate the Closing is subject to the
following conditions, any of which may be waived by SELLER and ECPLLC in their
discretion.


7.1            Compliance by LIBE and PRINCIPAL LIBE SHAREHOLDER.  LIBE and
PRINCIPAL LIBE SHAREHOLDER shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with by them prior to or on the Closing Date.


7.2            Accuracy of Representations of LIBE and PRINICIPAL LIBE
SHAREHOLDER.  The representations and warranties of LIBE and PRINCIPAL LIBE
SHAREHOLDER contained in this Agreement (including the exhibits hereto and the
LIBE Disclosure Schedule) or any schedule, certificate, or other instrument
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.


7.3            Continuation as Publicly Traded Company.  LIBE will continue to
remain reporting with the SEC, pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, for a minimum of ten years from the date of Closing and
cause its shares to continue to be listed for trading on the OTC Markets for the
same period of time.


7.4            Litigation.  No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or to LIBE's knowledge be threatened.


7.5            Documents.  All documents and instruments required hereunder to
be delivered by LIBE and PRINCIPAL LIBE SHAREHOLCER at the Closing shall be
delivered in form and substance reasonably satisfactory to SELLER and ECPLLC and
their counsel.


7.6            Liabilities.  Except as set forth in Section 7.6 of the LIBE
Disclosure Schedule, LIBE shall have no liabilities except as incurred in the
ordinary course of business, as reflected on LIBE's most recent balance sheet,
or as otherwise approved by SELLER.


7.7            Approval by Board of Directors.  The board of directors of LIBE
shall have approved this Agreement.


7.8            Satisfaction with Due Diligence.  SELLER shall have been
satisfied with their due diligence review of LIBE and satisfied themselves that
LIBE continues to trade its shares on OTC Market under the designation PINK.


7.9            Regulatory Compliance.  LIBE shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


7.10        Ingestion of Capital.  LIBE or others shall have paid all of LIBE's
outstanding liabilities and LIBE shall
have executed an agreement with third parties for the ingestion of $200,000 of
capital to LIBE, payable on Closing.


7.11        Payment to PRINCIPAL LIBE SHAREHOLDER.  PRINCIPAL LIBE SHAREHOLDER
shall have been paid $15,000 from EEPLLC or a third party.






ARTICLE VIII


TERMINATION


8.1            Termination Prior to Closing.




 
-12-

--------------------------------------------------------------------------------





(a)            If the Closing has not occurred by October 31, 2016, any party
may terminate this Agreement at any time thereafter by giving written notice of
termination to the other, provided, however, that no party may terminate this
Agreement if such party has breached any material terms or conditions of this
Agreement and such breach has prevented the timely closing of the Exchange.
Notwithstanding the above, such deadline may be extended one or more times, only
by mutual written consent of SELLER and LIBE.


(b)            Prior to October 31, 2016, any party may terminate this Agreement
following the insolvency or bankruptcy of the other party hereto, or if any one
or more of the conditions to Closing set forth in Article VI or Article V II
shall become incapable of fulfillment or there shall have occurred a material
breach of this Agreement and either such condition of breach shall not have been
waived by the party for whose benefit the condition was established, then LIBE
(in the case of a condition in Article VI) or SELLER (in the case of a condition
specified in Article VII) may terminate this Agreement. In addition, either LIBE
or SELLER or ECPLLC may terminate this Agreement upon written notice to the
other if it shall reasonably determine that the Exchange has become inadvisable
by reason of the institution or threat by an y federal, state or municipal
governmental authorities of a formal investigation or of any action, suit or
proceeding of any kind against either or both parties.


8.2            Consequences of Termination.  Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other party incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.










 
-13-

--------------------------------------------------------------------------------





ARTICLE IX


ADDITIONAL COVENANTS


9.1            Mutual Cooperation.  The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties' obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.


9.2            Changes in Representations and Warranties of a Party.  Between
the date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (a) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (b) any impending or threatened breach in any
material respect of any of the party's representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.


9.3            Name Change.  As soon as practicable after completing the
acquisition of ECPLLC, LIBE will change its name to EcoCab USA, Inc.


9.4            SEC Filings.  The parties agree that the following filing shall
be made with the Securities and Exchange Commission ("Commission"): (a) a report
on Form 8-K will be filed with the Commission disclosing the execution of this
Agreement and subsequently, the completion of the terms thereof.


9.5            Conduct of Business.  During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, ECPLLC and LIBE shall continue to
conduct their businesses and maintain their business relationships in the
ordinary and usual course consistent with past practice and will not, without
the prior written consent of the other party:


(a)            Sell, lease, assign transfer or otherwise dispose of any of its
material assets, including cash;


(b)            Agree to, or assume guarantee, endorse or otherwise in any way be
or become responsible or liable for, directly or indirectly, any material
contingent obligation;


(c)            Make any material capital expenditures;


(d)            Enter into any transaction concerning a merger or consolidation
other than with the other party hereto or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or a substantial part of its property, business, or assets, or stock or
securities convertible into stock of any subsidiary, or make any material change
in the present method of conducting business;


(e)            Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


(f)            Make any advances or loans to, or investments in any person,
firm, corporation or other business entity not a party to this Agreement;


(g)            Enter into any new material agreement or be or become liable
under any new material agreement, for the lease, hire or use of any real or
personal property; or


(h)            Create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property or assets, income or profits, whether now owned or hereafter acquired.




 
-14-

--------------------------------------------------------------------------------





ARTICLE X


SECURITIES & INDEMNIFICATION


10.1        LIBE Shares Not Registered.  SELLER has been advised that the LIBE
Shares have not been and when issued, will not be registered under the
Securities Act of 1933, the securities laws of any state of the United States or
the securities laws of any other country and that in issuing and selling the
LIBE Shares to SELLER pursuant hereto, LIBE is relying upon the "safe harbor"
provided by Regulation 506 of Regulation D of the Securities Act of 1933, as
amended. Resales of the LIBE Shares may only be made pursuant to an effective
registration statement or the availability of an exemption from registration.
All certificates evidencing the LIBE Shares shall, unless and until removed in
accordance with law, bear a restrictive legend substantially in the following
form:


The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the "Acts"),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the registration and prospectus delivery requirements of such
Acts.


10.2        Indemnification by LIBE and PRINCIPAL LIBE SHAREHOLDER.  LIBE and
PRINCIPAL LIBE SHAREHOLDER shall indemnify SELLER and ECPLLC in respect of, and
hold SELLER and ECPLLC harmless against, any and all debts, obligations and
other liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise), monetary
damages, fines fees, penalties, interest obligations, deficiencies, losses and
expenses (including without limitation attorneys fees and litigation costs)
incurred or suffered by SELLER or ECPLLC.




















 
-15-

--------------------------------------------------------------------------------





(a)            resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of LIBE contained in this
Agreement; and


(b)            resulting from any liability of LIBE incurred or resulting from
activities that took place prior to the Closing not disclosed on the LIBE
Disclosure Schedule.


10.3            Indemnification by SELLER and ECPLLC.  SELLER and ECPLLC shall
jointly and severally indemnify LIBE and PRINCIPAL LIBE SHAREHOLDER in respect
of, and hold LIBE and PRINCIPAL LIBE SHAREHOLDER harmless against, any and all
debts, obligations and other liabilities (whether absolute, accrued, contingent,
fixed or otherwise, or whether known or unknown, or due or to become due or
otherwise), monetary damages, fines fees, penalties, interest obligations,
deficiencies, losses and expenses (including without limitation attorneys fees
and litigation costs) incurred or suffered by LIBE or PRINCIPAL LIBE
SHAREHOLDER:


(a)            resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of SELLER contained in this
Agreement; and,


(b)            resulting from any liability of SELLER incurred or resulting from
activities that took place prior to the Closing not disclosed on the ECPLLC
Financial Statements.




ARTICLE XI


LEAK OUT OF SHARES


11.1        Restriction on Trades.  With respect to his shares of LIBE common
stock, PRINCIPAL LIBE SHAREHOLDER agrees that, for a two-year period beginning
on the Closing Date (the "Leak Out Period"), he may not trade more than 10% of
the day's total trading volume. PRINCIPAL LIBE SHAREHOLDER will not engage in
any short selling of LIBE common stock during the Leak Out Period.




11.2        Legend.  An appropriate legend describing this Agreement shall be
imprinted on each stock certificate representing Common Stock covered hereby,
and the transfer records of the Company's transfer agent shall reflect such
appropriate restrictions.




11.3        Permitted Transfer.  Notwithstanding the foregoing, PRINCIPAL LIBE
SHAREHOLDER (and any transferee of his) may transfer any LIBE common stock: (i)
to any trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (ii) to non- profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iii) if such transfer occurs by operation of law, such as
rules of descent and distribution, statutes governing the effects of a merger or
a qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
LIBE common stock subject to the provisions of this Agreement. For purposes
hereof, "immediate family" means any relationship by blood, marriage or
adoption, not more remote than first cousin.




ARTICLE XI


MISCELLANEOUS


12.1        Expenses.  Each party shall each pay its own expenses incident to
the negotiation, preparation, and carrying out of this Agreement, including
legal, accounting and audit fees.


12.2        Survival of Representations, Warranties and Covenants.  All
statements contained in this Agreement




 
-16-

--------------------------------------------------------------------------------





or in any certificate delivered by or on behalf of parties pursuant hereto, or
in connection with the actions contemplated hereby shall be deemed
representations, warranties and covenants by the parties as the case may be,
hereunder. All representations, warranties, and covenants made by parties in
this Agreement, or pursuant hereto, shall survive the Closing in a period of two
(2) years.


12.3        Publicity.  LIBE and ECPLLC shall not issue any press release or
make any other public statement, in each case, relating to, in connection with
or arising out of this Agreement or the transactions contemplated hereby,
without obtaining the prior approval of the other, which shall not be
unreasonably withheld or delayed, except that prior approval shall not be
required if, in the reasonable judgment of LIBE prior approval by SELLER would
prevent the timely dissemination of such release or statement in violation of
applicable federal securities laws, rules or regulations or policies of OTC
Markets.


12.4        Non-Disclosure.  A disclosing party will not at any time after the
date of this Agreement, without the recipient's consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) ("Confidential Information"). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i) at or prior to the time of disclosure
by the disclosing party was generally available to the public through no breach
of this covenant, (ii) was available to the public on a non-confidential basis
prior to its disclosure by the disclosing party, or (iii) was made available to
the public from a third party provided that such third party did not obtain or
disseminate such information in breach of any legal obligation of the disclosing
party, shall not be deemed Confidential Information for purposes hereof, and the
undertakings in this covenant with respect to Confidential Information shall not
apply thereto. The undertakings of the parties set forth above in this Section
12.4 shall terminate upon consummation of the Closing. If this Agreement is
terminated pursuant to the provisions of Article VIII or any other express right
of termination set forth in this Agreement, the recipient shall return to the
disclosing party all copies of all Confidential Information previously furnished
to it by the disclosing party.


12.5        Succession and Assignments and Third Party Beneficiaries.  This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.


12.6        Notices.  All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be (i) sent by
facsimile transmission, (ii) sent by the United States Postal Service,
registered or certified mail, return receipt requested, or (iii) personally
delivered by a nationally recognized express overnight courier service, charges
prepaid, to the following addresses (or such other addresses as the parties may
specify from time to time in accordance with this Section):



 
If, to LIBE or PRINCIPAL
Brian P. Conway
 
LIBE SHAREHOLDER:
LIBERATED ENERGY, INC.
   
15 Elvis Boulevard
   
Chester, New York 10918
   
Tel: (845) 610-3817
             
If, to ECPLLC:
     
EcoCab Portland, LLC
   
3250 Northwest Yeon Avenue, Suite 4-6 W
   
Portland, OR 97210
     







 
-17-

--------------------------------------------------------------------------------





Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal Service, as the case
may be, or (iii) 72 hours after shipment by such courier service.


12.7        Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without giving effect
to the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of any state or federal court sitting in
the state of Nevada for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.


12.8        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


12.9        No Implied Waiver; Remedies. No failure or delay on the part of the
parties hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


12.10     Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules attached hereto, sets forth the entire understandings of
the parties with respect to the subject matter hereof, and it incorporates and
merges any and all previous communications, understandings, oral or written as
to the subject matter hereof, and cannot be amended or changed except in
writing, signed by the parties.


12.11     Headings. The headings of the Sections of this Agreement, where
employed, are for the convenience of reference only and do not form a part
hereof and in no way modify, interpret or construe the meanings of the parties.


12.12     Severability. To the extent that any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


12.13     Attorneys Fees. In the event any legal action is brought to interpret
or enforce this Agreement, the party prevailing in such action shall be entitled
to recover its attorneys' fees and costs in addition to any other relief that it
is entitled.


12.14     Consultants. Each party represents to the others that there is no
broker or finder entitled to a fee or other compensation for bringing the
parties together to effect the Exchange.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


LIBE:
Liberated Energy, Inc.
 
a Nevada Corporation
                   
By:
BRIAN P. CONWAY
     
Brian P. Conway, President











 
-18-

--------------------------------------------------------------------------------







PRINCIPAL LIBE SHAREHOLDER:
BRIAN P. CONWAY
 
Brian P. Conway
                                       
ECPLLC:
EcoCab Portland, LLC, an Oregon limited liability company
           
By:
RON KNORI
     
Ron Knori, Managing Member
                       
SELLER:
RON KNORI
 
Ron Knori





















 
-19-

--------------------------------------------------------------------------------







LIBE Disclosure Schedule


3.13            Financial Statements.


LIBE Balance Sheet as of September 13, 2016



           
Sep 13, 16
ASSETS
         
Current Assets
     
Checking/Savings
       
Wells Fargo
         
Checking 0195
7,161.13
     
Total Wells Fargo
7,161.13
   
Total Checking/Savings
7,161.13
 
Total Current Assets
7,161.13
TOTAL ASSETS
 
7,161.13
LIABILITIES & EQUITY
   
Liabilities
         
Current Liabilities
       
Other Current Liabilities
         
Accrued Interest
18,896.63
       
Convertible Notes
           
Care bourn
355,259.70
         
Craig Savin
20,000.00
         
Service Trading Company
22,000.00
       
Total Convertible Notes
397,259.70
       
Received for Stock
50,000.00
     
Total Other Current Liabilities
466,156.33
   
Total Current Liabilities
466,156.33
 
Total Liabilities
466,156.33
 
Equity
           
Capital Stock
788.00
   
Paid In Capital
745,515.38
   
Preferred Stock
10,000.00
   
Retained Earnings
-1,083,231.59
   
Net Income
-132,066.99
 
Total Equity
 
-458,995.20
TOTAL LIABILITIES & EQUITY
7,161.13











 
-20-

--------------------------------------------------------------------------------





The $355,359.70 balance indicated for Carebourn Capital L.P. is in respect of
promissory notes convertible into common stock of LIBE at a discount to the
market trading price. The indicated balance reflects the LIBE's estimate of the
actual cost to LIBE of the promissory notes, given the conversion discount
feature. By face amount, the outstanding principal and accumulated interest
balance of all promissory notes held by Carebourn Capital as of September 12,
2016 is as follows:



 
Principal
 
Interest
Carebourn Capital L.P.
$18,000
 
$18,485.26
 
$21,000
 
$22,125.37
 
$28,000
 
$29,914.74
 
$23,000
 
$23,000.00
 
$198,000.00
 
$0.00



Similarly, the outstanding principal balance of the promissory note held by
Service Trading Co. is as follows:


Service Trading Co.
$22,000
 
$23,500.00







4.12            Liabilities.


One of LIBE's lenders, LG Capital Funding LLC, by email, accepted LIBE's offer
to settle their outstanding convertible promissory note for $85,000. LIBE
promptly delivered a check to LG Capital Funding for $85,000, which in the
LIBE's view formed a binding contract with LIBE to settle the debt. Without
returning the check, LG Capital Funding took action in conflict with the
settlement agreement, by attempting to convert part the promissory note into
39,197 shares of restricted LIBE common stock. LIBE's position is that the
settlement was binding and that the attempt to convert the note is a breach of
contract. LIBE will seek an injunction to prevent the issuance of shares in
respect of the note conversion and enforce the settlement agreement.




















 
-21-

--------------------------------------------------------------------------------







ECPLLC Disclosure Schedule


4.5               Capitalization of ECPLLC


ECPLLC has outstanding $235,000 principal amount of convertible notes
convertible into membership interests of ECPLLC at the election of the holders
at any time before the First Payment Date as defined in the notes. The First
Payment Dates range from January 1, 2017 to October 1, 2017. At January 1, 2017,
the convertible notes (principal and accumulated interest) will be convertible
into an aggregate 4.91% ownership interest of ECPLLC. EPCLLC has discussed with
the noteholders the possible exchange of the convertible notes for promissory
notes of LIBE that would be convertible into shares of LIBE common stock, but no
definitive agreements have been reached.


ECPLLC's outside legal counsel holds a warrant for 0.87% ownership interest of
the Company. The warrant has an exercise price of $50,000 and a ten year term.
ECPLCC has agreed to exchange it for a warrant for 222,909 shares of common
stock of LIBE with the same exercise price and term.




















 
-22-

--------------------------------------------------------------------------------





4.17            Motor Vehicles






Eco Cab Portland LLC Atlas Vehicle Schedule as of September 13,
2016-CA16936P2016Policy #
Veh#
Year
Make
Model
Vehicle ID Number
Stated Value
1
2015
Tesla
Model S
5YJSA1H18FFP70935
96,360
2
2015
Tesla
Model S
5YJSA1H16FFP69380
96,360
3
2015
Tesla
Model S
5YJSA1H18EFP62543
105,450
4
2013
Nissan
Leaf
1N4AZ0CP5DC409799
18,000
5
2013
Nissan
Leaf
1N4AZ0CP2DC408822
18,000
6
2013
Nissan
Leaf
1N4AZ0CP7DC408007
18,000
7
2013
Nissan
Leaf
1N4AZ0CP8DC405150
18,000
8
2013
Nissan
Leaf
1N4AZ0CP9DC407523
18,000
9
2013
Nissan
Leaf
1N4AZ0CPXDC411063
18,000
10
2013
Nissan
Leaf
1N4AZ0CP7DC403177
18,000
11
2013
Nissan
Leaf
1N4AZ0CP8DC402121
18,000
12
2014
MVLLC
MV-1
57WMD2A67EM101858
51,159
13
2014
MVLLC
MV-1
57WMD2A6XEM101806
51,159
14
2013
Nissan
Leaf
1N4AZ0CP6DC403817
18,000
15
2015
Tesla
Model S
5YJSA4H16FFP73012
95,370
16
2015
Tesla
Model S
5YJSA4H17FFP73049
93,470
17
2015
Tesla
Model S
5YJSA4H13FFP76188
94,820
18
2014
Tesla
Model S
5YJSA1H1XEFP37692
94,240
19
2014
Tesla
Model S
5YJSA1H19EFP30507
94,420
20
2014
MVLLC
MV-1
57WMD1A63EM100605
38,900
21
2014
MVLLC
MV-1
57WMD1A67EM100610
38,900
22
2014
MVLLC
MV-1
57WMD2A69EM101795
38,900
23
2016
Ford
Trasit 150 Van
1FMZK1CM1GKA15512
48,000
24
2016
Ford
Trasit 150 Van
1FMZK1CM3GKA15513
48,000
25
2016
MVLLC
MV-1
57WMD1A6XEM100715
35,000
26
2014
Tesla
Model S
5YJSA1H11EFP62190
70,000
27
2015
Tesla
Model S85
5YJSA1E15FF114664
70,000
28
2014
Tesla
Model S
5YJSA1H1XEFP62494
70,000
29
2015
Ford
Trasit 150 Van
1FTNE1CM1FKB29583
40,000
30
2015
Ford
Trasit 150 Van
1FTNE1CM3FKB29584
40,000
31
2015
Ford
Trasit 150 Van
1FTNE1CMXFKB29582
40,000
32
2015
Ford
Trasit 150 Van
1FTNE1CM6FKB18367
40,000





Progressive Auto Schedule as of September 13, 2016-Policy #035676362
Veh#
Year
Make
Model
Vehicle ID Number
Stated Value
1
2015
Tesla
Model S P
5YJSA4H29FFP79900
125,120
2
2016
Tesla
X
5YJXCAE21GF003927
100,000



Liberty Auto Policy as of September 13, 2016-Policy #BAS56842886
Veh#
Year
Make
Model
Vehicle ID Number
Stated Value
1
2014
Tesla
Model S
5YJSA1H12EFP58083
96,150











 
-23-